Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
This communication has been issued in response to Applicant’s amended claim language filed 30 October 2020.  Claims 22-52 remain pending in this application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 October 2020 and 19 February 2021 were filed after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23, 27, 29, 31-33, 34-42 & 44-52 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al (US Patent No. 9064342B2; Yuen hereinafter) in view of further in view of Rahman et al (USPG Pub No. 20120317167A1; Rahman hereinafter).

As for Claim 22, Yuen teaches, A method for displaying timeline information regarding activities of a user performed in one or more devices, of a display device distinct from the one or more devices (see Fig. 7(a-q); see col. 8, lines 4-58; e.g., the reference of Yuen incorporates a graphical user interface “GUI” for the displaying of a timeline of activities of one or more users based on information obtained and analyzed by one or more monitoring/computing devices of the one or more users), the method comprising:
obtaining, from an external device distinct from the display device, information regarding the activities of the user performed in the one or more devices (see col. 8, lines 18-67; e.g., the reference Yuen teaches of transferring data collected from an activity tracker to a computing device or a server over the internet for further processing).

The reference of Yuen does not appear to explicitly recite the limitation of, “displaying a timeline of the activities of the user based on the obtained information, wherein the displayed timeline is divided into a plurality of time periods that are displayed on the same screen and comprises, for each of the plurality of time periods: time period information indicating a respective time period among the plurality of time periods”, “user activity information corresponding to a plurality of user activities performed by different applications executed in the one or more devices in the respective time period”, “wherein the user activity information comprises, for each user activity, an image, application information indicating an application executed in a corresponding device of the one or more devices and used to perform the user activity, and title information identifying a name of specific content opened by the application and with respect to which the user activity is performed” and “wherein, for a time period among the plurality of time periods, the displayed user activity information corresponds to a subset of user activities in the time period, the subset of the user activities determined automatically for display based on an analysis of the user activities in the time period”.
The reference of Rahman teaches, 
“displaying a timeline of the activities of the user based on the obtained information, wherein the displayed timeline is divided into a plurality of time periods that are displayed on the same screen and comprises, for each of the plurality of time periods: time period information indicating a respective time period among the plurality 
“user activity information corresponding to a plurality of user activities performed by different applications executed in the one or more devices in the respective time period” (see Fig. 9-10; see pp. [0028], [0059-0064]; e.g., According to Figures 9 & 10 and corresponding paragraphs [0062-0064], a graphical representation is generated and displayed to present a user’s wellness based on user activities, where the activity data is received from the one or more sources or a combination of sources and used to generate a richer graphical representation.  Activity data can be accumulated, displayed and updated continuously, periodically, or otherwise over a time period.  Figure 10 presents a graphical representation for displaying user wellness over time using multiple vectors, including a status, time, activity summary data and analysis over time.  Figure 10 displays these multiple elements on the same screen, as taught by Applicant’s claim limitation.  Additionally, paragraphs [0048-0050] teach that the one or more bands being used and aggregated by the system can provide activity data, application data and system data from at least a third-party website, for example, that is synchronized with the one or more bands/wearable devices being used.  Proprietary applications can be generated, downloaded and installed for the analysis, evaluation, and presentation of 
“wherein the user activity information comprises, for each user activity, an image, application information indicating an application executed in a corresponding device of the one or more devices and used to perform the user activity, and title information identifying a name of specific content opened by the application and with respect to which the user activity is performed” (see Fig. 10-11; see pp. [0064], [0067]; e.g., the reference of Rahman provides techniques for one or more of a wellness application for one or more wearable devices. According to at least Figure 10, an “avatar” is displayed along with a specific application pertaining to fitness/wellness over specific times throughout the day or continuously.  Various activities are recorded, analyzed and synchronized to a graphical representation, such as sleep activity or exercise activity, over a period of time.  Additional information from one or more bands/wearable devices or applications, can be updated.  Graphical representations, such as avatars or graphical objects, can be generated and displayed for corresponding applications and/or time periods, as displayed within Figure 11 of Rahman.  Information pertaining to user activity that is received from the one or more sources can include status, summary of graphical representations of a user’s wellness on each day, points accrued due to performed activities, and graphical bars which represent activities performed during corresponding time periods {i.e. food, exercise, sleep}, reading on Applicant’s claimed limitation); and

The combined references of Yuen and Rahman are considered analogous art for being within the same field of endeavor, which is capturing activity data over a period of time and associating the captured activity using one or more devices.  Therefore it 

As for Claim 23, the reference of Yuen teaches, “wherein based on the obtained information comprising information regarding an image content viewing activity of the user, the user activity information comprises a thumbnail of an image viewed in the image content viewing activity” (see col. 8, lines 32-45; col. 58, lines 23-40; e.g., the reference Yuen teaches of detecting the type of user activity of a user based on motions, patterns, and locations of where the motions and/or patterns occurred in order to designate and apply an identifier, such as an activity symbol, graphical icon, images or content, to the GUI.  Additionally, column 58, lines 23-40 teach of watching a movie or video content, and applying a rating based on an emotional response that has been detected).

Claim 33 and Claim 43 amount to a non-transitory computer-readable recording medium and display device comprising instructions that, when executed by one or more see col. 8, lines 4-67; e.g., The primary reference of Yuen teaches a system for implementation integrating hardware and software components such as various software applications being used on one or more computing devices).

As for Claim 27, Yuen teaches, further comprising transmitting, from the display device to the external device, information regarding activities of the user performed in the display device (see col. 9, lines 8-11; e.g., the reference of Yuen teaches that events can be displayed on a screen of a device, allowing the user to interactively view data concerning events with contextual information.  As stated within column 8, lines 52-58; data can be transferred to a computing device, server, smartphone, etc., over the internet).

As for Claim 29, the reference of Yuen teaches the collection and analysis of activity data of a user from one or more of a plurality of computing devices providing a displayed timeline of the user activity.

Rahman teaches, “wherein the subset of the user activities is main activities of the user determined automatically based on the analysis, and includes user activities of different types and with respect to different applications” (see Fig. 12(D); see pp. [0071]; e.g., the reference of Rahman provides a subset of user activities, as displayed within at least item (1258) of Figure 12(D), where a leaderboard is generated to display the “Most Improved and Hardest Working” listing of users and the titles they have earned based on their respective activities and activity levels provided by one or more of a plurality of applications displayed by at least a “wellness marketplace”.  The “wellness marketplace” is a third-party graphical representation {i.e. website} amongst a plurality of representations which utilizes a “statistics report engine”, “leaderboard” and comparisons with other users performing the one or more activities being reported).
The combined references of Yuen and Rahman are considered analogous art for being within the same field of endeavor, which is capturing activity data over a period of time and associating the captured activity using one or more devices.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the aggregation and presentation of user activity data based on determined time periods, as taught by Rahman, with the method of Yuen because conventional devices lack capabilities that can capture, analyze, communicate, or use data in a contextually-meaningful comprehensive, and efficient manner, with 

As for Claim 31, Yuen teaches, further comprising displaying, in the display device, a timeline of activities of the user based on the obtained information and information regarding activities of the user performed in the display device (see Fig. 7(a-q); see col. 2, lines 38-67; col. 3, lines 1-26; e.g., the reference of Yuen incorporates a graphical user interface “GUI” for the displaying of a timeline of activities of one or more users based on information obtained and analyzed by one or more monitoring/computing devices of the one or more users.  As illustrated within at least Figures 7(a-q), many representations of activity information can be rendered, and which have divided time periods on the same screen which account for the plurality of activities performed and any pertinent information.  Column 10, lines 65-67 through column 11, lines 1-23 teaches of the variety of activities of a user being monitored by a monitoring device, for example, where each activity/event is segmented into activities performed during periods of time).

Claims 32, 33, 37, 39 & 41 and Claims 42, 43, 47, 49 & 51 amount to a non-transitory computer-readable recording medium and display device comprising instructions that, when executed by one or more processors, performs the system of see col. 8, lines 4-67; e.g., The primary reference of Yuen teaches a system for implementation integrating hardware and software components such as various software applications being used on one or more computing devices).

As for Claim 52, the reference of Yuen teaches the collection and analysis of activity data of a user from one or more of a plurality of computing devices providing a displayed timeline of the user activity.
Yuen does not recite the limitation of, “wherein the method further comprising, based on user activity information corresponding to a user activity of the plurality of user activities being selected, executing an application to provide content with respect to the user activity corresponding to the selected user activity information”.
		Rahman teaches, “wherein the method further comprising, based on user activity information corresponding to a user activity of the plurality of user activities being selected, executing an application to provide content with respect to the user activity corresponding to the selected user activity information” (see pp. [0031]; e.g., the Rahman reference teaches of the system providing the ability to exchange information from “bands”/wearable devices over a network or indirectly using a server, such as data can be shared in substantially real-time as well as uploaded after a given activity or event has been performed. In other words, data can be captured by the user as it is worn and configured to transfer data using for example, a wireless network connection”, reading on Applicant’s claimed limitation, as data is transferred in real time by an application instantiated by activity data being received by one or more bands and transmitted to one or more other devices).
The combined references of Yuen and Rahman are considered analogous art for being within the same field of endeavor, which is capturing activity data over a period of time and associating the captured activity using one or more devices.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the aggregation and presentation of user activity data based on determined time periods, as taught by Rahman, with the method of Yuen because conventional devices lack capabilities that can capture, analyze, communicate, or use data in a contextually-meaningful comprehensive, and efficient manner, with conventional solutions being often limited to specific individual purposes or uses, demanding that users invest in multiple devices in order to perform different activities. (Rahman; [0003])


s 24-26, 28, 30, 34-36, 38, 40, 44-46, 48 & 50 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al (US Patent No. 9064342B2; Yuen hereinafter) in view of further in view of Rahman et al (USPG Pub No. 20120317167A1; Rahman hereinafter) further in view of Eronen et al (USPG Pub No. 20130290359A1; Eronen hereinafter).

As for Claim 24, the reference of Yuen teaches the collection and analysis of activity data of a user from one or more of a plurality of computing devices providing a displayed timeline of the user activity, and the reference of Rahman provides a data-capable band system using wearable personal data capture devices for gathering of various amounts of data pertaining to user activity data and specifying the state of the one or more users.
The combined references of Yuen and Rahman are considered analogous art for being within the same field of endeavor, which is capturing activity data over a period of time and associating the captured activity using one or more devices.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the aggregation and presentation of user activity data based on determined time periods, as taught by Rahman, with the method of Yuen because conventional devices lack capabilities that can capture, analyze, communicate, or use data in a contextually-meaningful comprehensive, and efficient manner, with conventional solutions being often limited to specific individual purposes or uses, 
The combined references of Yuen and Rahman do not recite the limitation of, “wherein based on the obtained information comprising information regarding an image content viewing activity of the user, the user activity information comprises a file name of an image viewed in the image content viewing activity”.
Eronen teaches, “wherein based on the obtained information comprising information regarding an image content viewing activity of the user, the user activity information comprises a file name of an image viewed in the image content viewing activity” (see pp. [0070]; e.g., the reference of Eronen serves as an enhancement to the combined teachings of Yuen and Rahman by providing the aggregation of information concerning user activities, such as viewing a movie, and capturing information such as a filename or image associated with the image/video content.  Eronen teaches of providing the one or more users with activity and context information through a monitoring action concurrent with the execution of a service/application.  Information gathered can be temporal information such as time spent viewing movie, frequency of viewing, and details regarding the movie {i.e. genre, category, originating movie studio}. According to at least Figure 4A, the displayed “online video service” displays the name of the video being viewed, considered equivalent in function to Applicant’s “a file name of an image viewed in the image content viewing activity”, as information pertaining to monitored activity is being obtained).


As for Claim 25, the reference of Yuen teaches the collection and analysis of activity data of a user from one or more of a plurality of computing devices providing a displayed timeline of the user activity, and the reference of Rahman provides a data-capable band system using wearable personal data capture devices for gathering of various amounts of data pertaining to user activity data and specifying the state of the one or more users.
The combined references of Yuen and Rahman do not recite the limitations of, “wherein the obtaining the information comprises: authenticating the user via a user identifier (ID) and password” and “obtaining, from the external device, the information regarding the activities of the authenticated user performed in the one or more devices”.

“obtaining, from the external device, the information regarding the activities of the authenticated user performed in the one or more devices” (see Fig. 4D(457); pp. [0059]; e.g., utilizing an authentication module for receiving and approving username and password information in order to access activity information from a device such as a portable device).
The combined references of Yuen, Rahman and Eronen are considered analogous art for being within the same field of endeavor, which is capturing activity data over a period of time and associating the captured activity.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the incorporation of additional information pertaining to the aggregation of activity data of a user, as taught by Eronen, with the methods of Rahman and Yuen because lack of access to prior activity information regarding the application or service limits the ability of the service provided to identify and suggest other related applications or services having the same or similar achievement level criteria. (Eronen; [0002])


The combined references of Yuen and Rahman do not recite the limitations of, “wherein the authenticating the user comprises: displaying a user interface screen for receiving inputs of user information” and “receiving, via the user interface screen, the user ID and the password”.
Eronen teaches, “wherein the authenticating the user comprises: displaying a user interface screen for receiving inputs of user information” (see Fig. 4D(457); pp. [0059]; e.g., utilizing an authentication module on a user interface for receiving and approving username and password information in order to access activity information from a device such as a portable device); and
“receiving, via the user interface screen, the user ID and the password” (see Fig. 4D(457); pp. [0059]; e.g., utilizing an authentication module for receiving and approving username and password information in order to access activity information from a device such as a portable device).
The combined references of Yuen, Rahman, and Eronen are considered analogous art for being within the same field of endeavor, which is capturing activity 

As for Claim 28, the reference of Yuen teaches the collection and analysis of activity data of a user from one or more of a plurality of computing devices providing a displayed timeline of the user activity, and the reference of Rahman provides a data-capable band system using wearable personal data capture devices for gathering of various amounts of data pertaining to user activity data and specifying the state of the one or more users.
The combined references of Yuen and Rahman do not recite the limitations of, “wherein the transmitting comprises: authenticating the user via a user identifier (ID) and password” and “transmitting, to the external device, the information regarding the activities of the authenticated user performed in the display device”.
Eronen teaches, “wherein the transmitting comprises: authenticating the user via a user identifier (ID) and password” (see Fig. 4D(457); pp. [0059]; e.g., utilizing an 
“transmitting, to the external device, the information regarding the activities of the authenticated user performed in the display device” (see Fig. 4D(457); pp. [0059]; e.g., utilizing an authentication module for receiving and approving username and password information in order to access activity information from a device such as a portable device). 
The combined references of Yuen, Rahman and Eronen are considered analogous art for being within the same field of endeavor, which is capturing activity data over a period of time and associating the captured activity using one or more devices.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the incorporation of additional information pertaining to the aggregation of activity data of a user, as taught by Eronen, with the methods of Rahman and Yuen in order to facilitate initialization, installation and/or configuration of new devices, services or applications at a corresponding level of advancement. (Eronen; [0059])

As for Claim 30, the reference of Yuen teaches the collection and analysis of activity data of a user from one or more of a plurality of computing devices providing a displayed timeline of the user activity, and the reference of Rahman provides a data-capable band system using wearable personal data capture devices for gathering of 
The combined references of Yuen and Rahman do not recite the limitations of, “wherein the subset of user activities is determined based on predetermined display preference information”.
Eronen teaches, “wherein the subset of user activities is determined based on predetermined display preference information” (see pp. [0049]; e.g., utilizing preference/privacy setting information pertinent to the retrieval and display of user activities to the requestor).
The combined references of Yuen, Rahman and Eronen are considered analogous art for being within the same field of endeavor, which is capturing activity data over a period of time and associating the captured activity using one or more devices.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the incorporation of additional information pertaining to the aggregation of activity data of a user, as taught by Eronen, with the methods of Rahman and Yuen because lack of access to prior activity information regarding the application or service limits the ability of the service provided to identify and suggest other related applications or services having the same or similar achievement level criteria. (Eronen; [0002])

see col. 8, lines 4-67; e.g., The primary reference of Yuen teaches a system for implementation integrating hardware and software components such as various software applications being used on one or more computing devices).

Response to Arguments
Applicant's arguments and amendments, with respect to the rejection(s) of Claims 22-52 have been fully considered and are persuasive in part. 
Applicant's arguments and amendments, with respect to Yuen and Chisa’s alleged failure to teach the subject matter of Claims 22-52, have been fully considered and are persuasive in part.  See further explanation below.  
Upon further consideration and in direct response to Applicant’s numerous claim amendments, a new ground(s) of rejection for Claims 22-52 is made in view of Rahman et al (USPG Pub No. 20120317167A1).
 



“Regarding the rejection of claims 24-26, 28, 30, 34-36, 38, 40, 44-46, 48 and 50 , Applicant respectfully submits that these claims are patentable at least because Yuen in view of Chisa and Eronen does not cure the above-described deficiencies of Yuen in view of Chisa.
Moreover, regarding the rejection of claim 24, Applicant respectfully submits that this claim is further patentable at least because Yuen in view of Chisa and Eronen does not disclose or suggest “wherein based on the obtained information comprising information regarding an image content viewing activity of the user, the user activity information comprises a file name of an image viewed in the image content viewing activity,” in combination with other elements of the claim.
On page 13 of the Office Action, the Examiner concedes that Yuen and Chisa do not disclose the claimed file name. Instead, the Examiner cites to Eronen for an alleged teaching of this information, despite Eronen failing to disclose a displayed timeline including user activity information.
In either case, as noted above, Eronen does not suggest a display of a timeline including user activity information. Nor does Eronen (or Chisa) suggest obtaining or capturing a file name of a viewed image, let alone displaying said file name. Therefore, Applicant respectfully submits Eronen in view of Chisa does not disclose or suggest “wherein based on the obtained information comprising information regarding an image content viewing activity of the user, the user activity information comprises a file name of an image viewed in the image content viewing activity,” as recited inter alia in claim 24.”

Examiner is not persuaded.  The Eronen reference serves as an enhancement to the combined teachings of Yuen and Chisa by providing at least an activity processing platform which gathers activity information and associated context information for aggregating the activity pool of a user as the user employs various applications and/or services, taught at least within the cited paragraph [0070].  As stated above within this communication and reiterated herein, Eronen teaches of providing the one or more users with activity and context information through a monitoring action concurrent with the execution of a service/application.  Information gathered can be temporal information such as time spent viewing movie, frequency of viewing, and details regarding the movie {i.e. genre, category, originating movie studio}. According to at 

Conclusion	
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
****Kawano et al (US Patent No. 10459924B2) teaches an information processing system, method, device and terminal for controlling the same
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								2/26/2021